Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2007

Banks v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1307




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Banks v. Atty Gen USA" (2007). 2007 Decisions. Paper 1092.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1092


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
*AMENDED DLD-207                                              NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                      No. 07-1307
                                   ________________

                              TRAVIS BANKS, Appellant

                                           v.

                        UNITED STATES ATTORNEY GENERAL
                                 ________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 07-cv-00182)
                    District Judge: Honorable Mary A. McLaughlin
                                  ________________

                    Submitted For Possible Summary Action Under
                       Third Circuit LAR 27.4 and I.O.P. 10.6

              Before:     BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed: May 17, 2007)
                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

             Travis Banks appeals from an order dismissing his petition for writ of

habeas corpus. This case arises from Banks’ arrest in the District of Columbia for

carrying a dangerous weapon (a flare gun) on the steps of the United States Supreme

Court in September 2006. Banks was incarcerated and subsequently filed a petition for
writ of habeas corpus in the United States District Court for the District of Columbia. See

Banks v. United States Attorney General, Civ. No. 07-cv-00021.1

                Banks also filed a petition for writ of habeas corpus in January 2007, in the

United States District Court for the Eastern District of Pennsylvania. As noted by the

District Court, it is somewhat unclear the relief Banks sought by filing this petition in the

Eastern District of Pennsylvania. To the extent that Banks’ petition could be perceived as

a habeas petition pursuant to 28 U.S.C. § 2241, he must file the petition in the District

Court having jurisdiction over Banks’ custodian (which is not the Eastern District of

Pennsylvania). See Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004). Therefore, because

Banks’ appeal presents no substantial question, we will summarily affirm.2 Banks’

motion to seal, motion for security tapes, motion for default and summary judgment as

well as his motion for an emergency hearing and witness protection are denied.




   1
       This habeas petition is still pending in the District Court for the District of Columbia.
   2
    To the extent that Banks’ petition could be perceived as a habeas petition pursuant to
28 U.S.C. § 2254, see Coady v. Vaughn, 251 F.3d 480, 484-85 (3d Cir. 2001), we would
deny a certificate of appealability. Banks cannot bring a § 2254 habeas petition in the
Eastern District of Pennsylvania under these circumstances. See 28 U.S.C. § 2241(d).

                                                2